Citation Nr: 1422224	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-31 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1970 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim of entitlement to a TDIU.

The Veteran contends that he cannot maintain substantially gainful employment due to his service-connected disabilities.  The Veteran is currently service connected for dysthymic disorder (rated at 50 percent disabling) and for a lumbar spine disability (rated at 20 percent disabling).  His combined disability rating is 60 percent.  The Board observes that in a March 2010 rating decision, the RO granted service connection for dysthymic disorder secondary to the lumbar spine disability which indicates that the disabilities have a common etiology.  Therefore, the Veteran meets the schedular criteria for a TDIU rating.  38 C.F.R. § 4.16.

The Board notes that in January 2010, the Veteran was afforded a VA examination for his service-connected low back disability and dysthymic disorder.  Although the examination reports indicate that the Veteran is unemployed as a result of a non-service connected knee disability, the examiner did not make a determination as to whether the Veteran's service-connected disabilities, when considered together with his educational and occupational history and experience, but without consideration of his age or any non-service-connected disabilities, rendered him unable to obtain or maintain gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Therefore, the Board finds that a medical examination and opinion would be helpful in deciding the Veteran's claim for a TDIU.  Thus, on remand, the Veteran's file must be provided to a qualified VA medical professional, who must conduct a thorough review of the medical evidence, examine the Veteran, and provide a medical opinion addressing whether his service-connected disabilities, when considered together and without consideration of his age or any non-service-connected disabilities, prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

All indicated tests and studies should be conducted.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (dysthymic disorder and strain and degenerative changes of the thoracolumbar spine) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him, without regard to any nonservice-connected disorders. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2. If the benefit sought on appeal remains denied, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



